Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response the RCE filed 3/1/2021 in which Claims 1, 2, 4-15 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 6-8, filed 3/1/2021, with respect to the rejection(s) of claim(s) 1, 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Hao et al.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

5.	Claim(s) 1, 2, 4-8, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2007/0146160 to Takeshita in view of U.S. Patent Publication 2018/0268163 to Ollikainen et al (“Ollikainen”) in further view of U.S. Patent 9,658,738  to Park et al (“Park”)and in further view of U.S. Patent Publication 2012/0130513 to Hao et al (“Hao”).
As to Claim 1, Takeshita discloses a display method, comprising: based on first information obtained by an information terminal including a display (remote controller 100 [information terminal] includes…a touch panel 310, see ¶ 0042; touch panel 310 displays an image in the display area, accepts an operation on that image, and outputs the signal corresponding to the operation, see ¶ 0043; a plurality of screens on which the icons corresponding to the operation contents are generated on the basis of the history of the operation content [first information]. The screen displayed as an initial screen at the time of starting remote controller 100 displays, for example the icons corresponding to the frequently-used operation contents. On the other screens, the icons corresponding to not-frequently-used operation contents are displayed, see ¶ 0105), changing an image used as a basic screen that is displayed on the display (touch panel 310 displays a first screen 2010 and a second screen 2040. The display is changed on the basis of the operation on a specific area (for example, an area of an image so-called a "tab"). First screen 2010 includes icons 2012 to 2030…touch panel 310 displays second screen 2040 by the user of remote controller 100 carrying out the operation (for example, a touch operation on the and is for controlling, by a user, a plurality of control target devices other than the information terminal (Second screen 2040 includes, for example, an icon 2112 for accepting the operation to instruct the television to select Channel 4, an icon 2114 for accepting the operation to cause the HDD recorder [target device] to perform the recording operation, etc. Also, the user is allowed to cause HDD recorder 30 to perform the video/audio recording, see ¶ 0104; Figs. 20 & 21), wherein the first information is operation history information of the user to the display (a plurality of screens on which the icons corresponding to the operation contents are generated on the basis of the history of the operation content [first information]. The screen displayed as an initial screen at the time of starting remote controller 100 displays, for example the icons corresponding to the frequently-used operation contents. On the other screens, the icons corresponding to not-frequently-used operation contents are displayed, see ¶ 0105).

Ollikainen teaches the changing the image used as the basic screen comprises selecting an image from a plurality of images (user interface 500 that supports the display of context modules 504, 506, 508, 510 as different containers of application icons…different context modules 504, 506, 508, 510 are associated with different cards in a 3D-card type of interface. Users may select cards by, for example, swiping left or right on a touch screen interface to bring different context modules to the foreground. In the example of FIG. 5, the My Media context module 504 is in the foreground. When a user selects the icon of an application in the My Media context module 504 (such as the exemplary media applications Movies 516, Reader 518, Music 520, Stream 522, or Browse 524); user interface 600 of Fig. 5 after the user has swiped or otherwise provided input that brings the My Games context module 604 to the foreground and the other context modules 606, 608, 610 rotate toward the front. From the My Games context module 604, the user may select a context application such as the exemplary games Boom 616 or Solitaire 618; user interfaces 700, 800 of FIGS. 7 and 8, further input (e.g. swiping) by the user selects, respectively, the My Friends context 704 and the My Work context 804. The other context modules 706, 708, 710, 806, 808, 810 rotate to the back as shown for each figure. The My Friends context module 704 contains applications Social 716, Chat 718, Coffee 720, Browse 722, and Mail 724, while the My Work context module 804 contains the applications Finances 816, Write 818, Browse 820, and Mail 822; a user 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takeshita with Ollikainen to teach the changing the image used as the basic screen comprises selecting an image from a plurality of images. The suggestion/motivation would have been in order to enable user selection of a particular context module (see ¶ 0069).
Takeshita and Ollikainen do not expressly disclose selecting an image from a plurality of images according to a time period to which a current time belongs.
Park teaches selecting an image from a plurality of images according to a time period to which a current time belongs (the electronic device monitors and analyzes how a user uses an application or other item to learn how often each these items is used over a period of time. Thus, the electronic device may determine which items are used more frequently in various contexts… The electronic device may further determine which items are used more frequently at 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takeshita and Ollikainen with Park to teach selecting an image from a plurality of images according to a time period to which a current time belongs. The suggestion/motivation would have been in order to automatically control which icons are presented in the designated device-managed icon area of the user interface at any particular time (see Col. 14, lines 13-15).
Takeshita, Ollikainen and Park do not expressly disclose each image of the plurality of images includes an icon for collectively controlling all the plurality of control target devices by the user touching the icon only once.
Hao teaches each image of the plurality of images includes an icon for collectively controlling all the plurality of control target devices by the user touching the icon only once (user interfaces 700 may display modes (e.g., home, away, goodnight, etc.) associated with one or more home devices 150, and may enable a user to view, manipulate, or control the modes. These modes may be defined by a user (e.g., via user device 110) and may be activated by user device 110. The home, away, and goodnight modes are just examples of how modes may be used. In one example implementation, modes may provide a way to group home devices 150 together and to define preset values for their parameters so that when they are activated, home devices 150 defined in a  user interface 705 may include a home mode selection mechanism 710, an away mode selection mechanism 715 and a goodnight selection mechanism 720…Home mode selection mechanism 710 may include a selection mechanism (e.g., an icon, a button, or another graphical representation) [user touching the icon once] that, when selected, may activate or deactivate a home mode for home devices 150. When the home mode is activated, certain home devices 150 [control target devices] may be manipulated. For example, one or more lights may be turned on, a garage door may be opened, one or more doors may be unlocked, a security system may be turned off, etc… Away mode selection mechanism 715 may include a selection mechanism (e.g., an icon, a button, or another graphical representation) [user touching the icon once] that, when selected, may activate or deactivate an away mode for home devices 150. When the away mode is activated, certain home devices 150 [control target devices] may be manipulated. For example, one or more lights may be turned off, a garage door may be closed, one or more doors may be locked, a security system may be turned on, etc…Goodnight mode selection mechanism 720 may include a selection mechanism (e.g., an icon, a button, or another graphical representation) [user touching the icon once] that, when selected, may activate or deactivate a goodnight mode for home devices 150. When the goodnight mode is activated, certain home devices 150 [control target devices] may be manipulated. For example, one or more lights may be turned off, one or more thermostats may be set to certain temperatures, one or more doors may be , see ¶ 0078-0081; Figs. 20 & 21).  Examiner construes that Hao teaches home, away or goodnight modes selectable by respective icons to control a respective set of target devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takeshita, Ollikainen and Park with Hao to teach each image of the plurality of images includes an icon for collectively controlling all the plurality of control target devices by the user touching the icon only once. The suggestion/motivation would have been in order to allow a user to change the selected mode (see ¶ 0082).
As to Claim 2, depending from Claim 1, Takeshita discloses wherein in the changing, the image used as the basic screen is changed (a) from a first image for controlling a first control target device to a second image for controlling a second control target device different from the first control target device, or (b) from a first image for instructing first control content to the first control target device to a second image for instructing second control content different from the first control content to the first control target device (First screen 2010 includes icons 2012 to 2030…touch panel 310 displays second screen 2040 by the user of remote controller 100 carrying out the operation (for example, a touch operation on the area which is displayed as "second screen") for selecting second screen 2040, see ¶ 0103; Second screen 2040 includes, for example, an icon 2112 for accepting the operation to instruct the television to select Channel 4, an icon 2114 for accepting the operation to cause the HDD recorder to perform .  
As to Claim 4, depending from Claim 1, Takeshita discloses wherein the operation history information includes information about timing of the operation, including at least one of time, date, day of week, and season (The operation history includes, for example, the number of times of the operations or the sequence of the input operations, see ¶ 0040).  
As to Claim 5, depending from Claim 1, Takeshita discloses performing a screen transition from the basic screen to an other screen, based on an operation by the user to the information terminal (touch panel 310 displays a first screen 2010 [basic screen] and a second screen 2040. The display is changed on the basis of the operation on a specific area (for example, an area of an image so-called a "tab"). First screen 2010 includes icons 2012 to 2030…touch panel 310 displays second screen 2040 by the user of remote controller 100 carrying out the operation (for example, a touch operation on the area which is displayed as "second screen") for selecting second screen 2040 [other screen]; The screen displayed as an initial screen [basic screen] at the time of starting remote controller 100 displays, for example the icons corresponding to the frequently-used operation contents. On the other screens, the icons , and changing the image used as the other screen, based on the first information (touch panel 310 displays a first screen 2010 and a second screen 2040. The display is changed on the basis of the operation on a specific area (for example, an area of an image so-called a "tab"). First screen 2010 includes icons 2012 to 2030…touch panel 310 displays second screen 2040 by the user of remote controller 100 carrying out the operation (for example, a touch operation on the area which is displayed as "second screen") for selecting second screen 2040; a plurality of screens on which the icons corresponding to the operation contents are generated on the basis of the history of the operation content [first information]. The screen displayed as an initial screen [basic screen] at the time of starting remote controller 100 displays, for example the icons corresponding to the frequently-used operation contents. On the other screens, the icons corresponding to not-frequently-used operation contents are displayed, see ¶ 0101, 0103, 0105-0106; an image 570 accepting input of the instruction for changing the displayed screen to the next screen, ¶ 0054).  
As to Claim 6, depending from Claim 1, Takeshita discloses sequentially displaying, on the display, a plurality of images that are targets of operation by the user, based on an operation by the user to the information terminal (display-data generation 328 changes the position data on the basis of the operation history on touch panel 310…changes the position data of a first image having the number of the accepted operations exceeding a preset number of times such that , and changing a display order of the plurality of images based on the first information (display-data generation circuit 328 calculates the order of the operation history [first information] for each image, see ¶ 0050; display-data generation circuit 328 changes the size in accordance with the usage history of the operation content corresponding to that icon…may change the size of the icon by the combination of the selection by the user and the usage history, see ¶ 0048).  
As to Claim 7, depending from Claim 1, Takeshita discloses wherein the basic screen is a screen that is displayed on the display: after the display of the information terminal is not operated for a predetermined period; after the display of the information terminal is operated after not being operated for the predetermined period; or after a reset operation of the information terminal is performed (The screen displayed as an initial screen at the time of starting remote controller 100 displays [after a reset operation of the information terminal is performed], for example the icons corresponding to the frequently-used operation contents, see ¶ 0105).  
As to Claim 8, depending from Claim 1, Takeshita discloses wherein the first information includes identification information of the user (a remote controller which can identify a user, learn the use frequency of each function for each identified user, see ¶ 0005), and in the changing, the image used as the basic screen is changed based on the identification information of the user (change display patterns in accordance with the learning result, see ¶ 0005). 
As to Claim 12, depending from Claim 1, Takeshita discloses wherein the information terminal: is disposed in a structure included in a facility (remote controller functions as a device for controlling a specific apparatus, see ¶ 0004. Examiner construes that the remote controller can be used in any particular application of a facility); and further includes a power receiver that receives electric power supplied for a power switch of a device disposed in the facility (screen is displayed when a user presses power switch 580 of remote controller, see ¶ 0054).  
As to Claim 13, depending from Claim 12, Takeshita discloses wherein the information terminal further includes a switch element that switches between supplying and not supplying power to the device disposed in the facility (screen is displayed when a user presses power switch 580 of remote controller, see ¶ 0054).  
As to Claim 14, depending from Claim 1, Takeshita discloses a non-transitory computer-readable recording medium having recorded thereon a program for causing a computer to execute the display method (remote controller 100 includes an operation unit 210, a controller 220, a display-data storage unit 242, an image-data storage unit 244, a control-data storage unit 246, an operation-history storage unit 248, and a transmission unit 250, see ¶ 0037. Examiner construes that each of the storage units can reside in a non-transitory computer readable recording medium).
Claim 15, Takeshita discloses a display system, comprising: an information terminal including a display (touch panel 310, see ¶ 0043); and a display controller (remote controller 100, see ¶ 0037) that, based on first information obtained by an information terminal including a display (remote controller 100 [information terminal] includes…a touch panel 310, see ¶ 0042; touch panel 310 displays an image in the display area, accepts an operation on that image, and outputs the signal corresponding to the operation, see ¶ 0043; a plurality of screens on which the icons corresponding to the operation contents are generated on the basis of the history of the operation content [first information]. The screen displayed as an initial screen at the time of starting remote controller 100 displays, for example the icons corresponding to the frequently-used operation contents. On the other screens, the icons corresponding to not-frequently-used operation contents are displayed, see ¶ 0105), is configured to change an image used as a basic screen that is displayed on the display (touch panel 310 displays a first screen 2010 and a second screen 2040. The display is changed on the basis of the operation on a specific area (for example, an area of an image so-called a "tab"). First screen 2010 includes icons 2012 to 2030…touch panel 310 displays second screen 2040 by the user of remote controller 100 carrying out the operation (for example, a touch operation on the area which is displayed as "second screen") for selecting second screen 2040, see ¶ 0103; Second screen 2040 includes, for example, an icon 2112 for accepting the operation to instruct the television to select Channel 4, an icon 2114 for accepting the operation to cause the HDD recorder to perform the and is for controlling, by a user, a plurality of a control target devices other than the information terminal by a user (Second screen 2040 includes, for example, an icon 2112 for accepting the operation to instruct the television to select Channel 4, an icon 2114 for accepting the operation to cause the HDD recorder [target device] to perform the recording operation, etc. Also, the user is allowed to cause HDD recorder 30 to perform the video/audio recording, see ¶ 0104; Figs. 20 & 21), wherein the first information is operation history information of the user to the display (a plurality of screens on which the icons corresponding to the operation contents are generated on the basis of the history of the operation content [first information]. The screen displayed as an initial screen at the time of starting remote controller 100 displays, for example the icons corresponding to the frequently-used operation contents. On the other screens, the icons corresponding to not-frequently-used operation contents are displayed, see ¶ 0105), 
Takeshita does not expressly disclose the changing the image used as the basic screen comprises selecting an image from a plurality of images.
Ollikainen teaches the changing the image used as the basic screen comprises selecting an image from a plurality of images (user interface 500 that 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takeshita with Ollikainen to teach the changing the image used as the basic screen comprises selecting an image from a plurality of images. The suggestion/motivation would have been in order to enable user selection of a particular context module (see ¶ 0069).
Takeshita and Ollikainen do not expressly disclose selecting an image from a plurality of images according to a time period to which a current time belongs.
Park teaches selecting an image from a plurality of images according to a time period to which a current time belongs (the electronic device monitors and analyzes how a user uses an application or other item to learn how often each these items is used over a period of time. Thus, the electronic device may determine which items are used more frequently in various contexts… The electronic device may further determine which items are used more frequently at different times of day and on different days of the week, such as whether the item is commonly used on weekdays or on the weekend, whether used in the morning, the afternoon, or in the evening, etc. Based on the determinations, the device may present icons of certain items more prominently, such as in a 

Takeshita, Ollikainen and Park do not expressly disclose each image of the plurality of images includes an icon for collectively controlling all the plurality of control target devices by the user touching the icon only once.
Hao teaches each image of the plurality of images includes an icon for collectively controlling all the plurality of control target devices by the user touching the icon only once (user interfaces 700 may display modes (e.g., home, away, goodnight, etc.) associated with one or more home devices 150, and may enable a user to view, manipulate, or control the modes. These modes may be defined by a user (e.g., via user device 110) and may be activated by user device 110. The home, away, and goodnight modes are just examples of how modes may be used. In one example implementation, modes may provide a way to group home devices 150 together and to define preset values for their parameters so that when they are activated, home devices 150 defined in a mode may be put into a state defined in mode settings, see ¶ 0077; user interface 705 may include a home mode selection mechanism 710, an away mode selection mechanism 715 and a goodnight selection mechanism , see ¶ 0078-0081; Figs. 20 & 21).  Examiner construes that Hao 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takeshita, Ollikainen and Park with Hao to teach each image of the plurality of images includes an icon for collectively controlling all the plurality of control target devices by the user touching the icon only once. The suggestion/motivation would have been in order to allow a user to change the selected mode (see ¶ 0082).
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0146160 to Takeshita in view of U.S. Patent Publication 2018/0268163 to Ollikainen et al (“Ollikainen”) in further view of U.S. Patent 9,658,738 to Park et al (“Park”) in further view of U.S. Patent Publication 2012/0130513 to Hao et al (“Hao”) and in further view of WIPO Publication 2006/072870 to Jin et al (“Jin”).
As to Claim 9, depending from Claim 1, Park teaches the changing the image used as the basic screen is further based on second information obtained by a device other than the information terminal (based on the current context information 638 [second information], the management module 640 may select one or more icons 646 to present in the designated device-managed icon area. For example, if the context shows that the user is at work (e.g., based on day of the week, time of day, and location of the device, the device may add one or more items categorized with business metadata to the icon area, see Col. 13, lines 61-67; it may be more economical to allow the remote computing device 702 to perform the processing for determining a context and/or determining 
Takeshita, Ollikainen and Park fail to disclose wherein the second information includes at least one of information indicating an environment condition around the information terminal, and prediction information of the environment condition around the information terminal, and in the changing, the image used as the basic screen is changed based on at least one of the information indicating the environment condition around the information terminal and the prediction information of the environment condition around the information terminal. Jin teaches wherein the second information includes at least one of information indicating an environment condition around the information terminal, and prediction information of the environment condition around the information terminal (with respect to an air conditioner, the control means 120 sends a control signal of setting the air conditioner temperature to be 25° C to the air conditioner on the basis of the context-aware information that the environment temperature is 30° C. With respect to a humidifier, the control , and 
in the changing, the image used as the basic screen is changed based on at least one of the information indicating the environment condition around the information terminal and the prediction information of the environment condition around the information terminal (recommendation means 122 receives the context-aware information from the acquiring means 110 and acquires the predefined rules associated with the remote controlled device from the user profile 130. The recommendation means 122 integrates the context-aware information and predefined rules to generate a recommendation, and sends said recommendation to the execution means 126 to generate the control signal. remote controller 100 could also have a display means 140 for displaying the acquired context-aware information and the recommendation from the recommendation means 122 so as to prompt the user to make appropriate operations, see pg. 5, lines 11-13, 16-19; pg. 6, lines 3-5).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takeshita, Ollikainen, Park and Hao with Jin to teach wherein the second information includes at least one of information indicating an environment condition around the information terminal, and prediction information of the environment condition around the information .
7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0146160 to Takeshita in view of U.S. Patent Publication 2018/0268163 to Ollikainen et al (“Ollikainen”) in further view of U.S. Patent 9,658,738 to Park et al (“Park”) in further view of U.S. Patent Publication 2012/0130513 to Hao et al (“Hao”) and in further view of U.S. Patent 6,563,430 to Kemink et al (“Kemink”).
As to Claim 10, depending from Claim 1, Park teaches the changing the image used as the basic screen is further based on second information obtained by a device other than the information terminal (based on the current context information 638 [second information], the management module 640 may select one or more icons 646 to present in the designated device-managed icon area. For example, if the context shows that the user is at work (e.g., based on day of the week, time of day, and location of the device, the device may add one or more items categorized with business metadata to the icon area, see Col. 13, lines 61-67; it may be more economical to allow the remote computing device 702 to perform the processing for determining a context and/or determining recommendations of applications and content items for the electronic device 100. For example, by sending context-indicative information 616 (or context 
Takeshita does not expressly disclose wherein the second information includes position information of the device other than the information terminal, and in the changing, the image used as the basic screen is changed based on the position information of the device other than the information terminal.  However, Takeshita teaches touch panel 310 displays a first screen 2010 and a second screen 2040. The display is changed on the basis of the operation on a specific area (for example, an area of an image so-called a "tab"). First screen 2010 includes icons 2012 to 2030…touch panel 310 displays second screen 2040 by the user of remote controller 100 carrying out the operation (for example, a touch operation on the area which is displayed as "second screen") for selecting second screen 2040 (see ¶ 0103) and further, the screen displayed as an initial screen [basic screen] at the time of starting remote controller 100 displays, for example the icons corresponding to the frequently-used operation contents. On the other screens, the icons corresponding to not-frequently-used operation contents are displayed (see ¶ 0105),

Kemink teaches control device 100 having a location sensor (see Col. 3, lines 18-21) and the television appliance 210a that is located within the family room location area 350, full control of the television appliance 210a is appropriate; within the bedroom 340, the only options appropriate are power and volume commands. From the library area 330, no options for control of television appliance 210a may be appropriate. At block 432, the controllable device options that are to be provided at each location area are selected (see Col. 8, lines 43-52). Therefore, Takeshita’s screen changing on its remote controller is based on icons determined based on a context related to user history and Kemink uses the location of the devices to be controlled by the control device, Takeshita and Kemink reasonably construe that the icons may be grouped into different screens based on location. When Takeshita is combined with the teachings of Kemink, it is reasonably understood that the second information includes position information of the device other than the information terminal, and in the changing, the image used as the basic screen is changed based on the position information of the device other than the information terminal. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takehsita, Ollikainen, Park and Hao with Kemink that the second information includes position information of the device other than the information terminal, and in the changing, the image used as the basic screen is changed based on the position information of the 
As to Claim 11, depending from Claim 1, Park teaches the changing the image used as the basic screen is further based on second information obtained by a device other than the information terminal (based on the current context information 638 [second information], the management module 640 may select one or more icons 646 to present in the designated device-managed icon area. For example, if the context shows that the user is at work (e.g., based on day of the week, time of day, and location of the device, the device may add one or more items categorized with business metadata to the icon area, see Col. 13, lines 61-67; it may be more economical to allow the remote computing device 702 to perform the processing for determining a context and/or determining recommendations of applications and content items for the electronic device 100. For example, by sending context-indicative information 616 (or context information 638) to a remote computing device 702, the electronic device 100 may conserve power and avoid processor intensive use of resources. Further, the remote computing device 702 may access additional resources that may enable the provision of more accurate or more appropriate context information or recommendations to the user 668 of the electronic device 100. Accordingly, the remote computing device 702 may provide one or more computing services to the electronic device 100, see Col. 16, lines 1-14).
 However, Takeshita teaches touch panel 310 displays a first screen 2010 and a second screen 2040. The display is changed on the basis of the operation on a specific area (for example, an area of an image so-called a "tab"). First screen 2010 includes icons 2012 to 2030…touch panel 310 displays second screen 2040 by the user of remote controller 100 carrying out the operation (for example, a touch operation on the area which is displayed as "second screen") for selecting second screen 2040 (see ¶ 0103) and further, the screen displayed as an initial screen [basic screen] at the time of starting remote controller 100 displays, for example the icons corresponding to the frequently-used operation contents. On the other screens, the icons corresponding to not-frequently-used operation contents are displayed (see ¶ 0105).
Takeshita, Ollikainen, Park and Hao fail to disclose changing the screen based on schedule information of the device. 
Kemink teaches context may be dependent upon the other external parameters, such as the time of day, the time of the year…option to turn on particular appliances, such as lights or televisions, may not be presented during particular temporal periods (see Col. 4, lines 38-42). Therefore, Takeshita’s screen changing on its remote controller is based on icons determined based on a context related to user history and Kemink uses the schedule of the user to control the control device, Takeshita and Kemink reasonably construe that the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takehsita, Ollikainen, Park and Hao with Kemink that the second information includes schedule information of the user, and in the changing, the image used as the basic screen is changed based on the schedule information of the user. The suggestion/motivation would have been in order for devices in different locations to be controlled by a universal controller (see Col. 1, lines 29-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EBONI N GILES/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694